1. Pit’s PDR Under N.C.G.S. § 7A-31 (COA14-283)
1. Allowed
2. Piedmont Natural Gas Company, Inc. and Public Service Company of North Carolina, Inc. d/b/aPSNC Energy’s Conditional Motion for Leave to File Amicus Brief
2. Allowed
3. North Carolina Electric Membership Corporation and the North Carolina Association of Electric Cooperatives’ Conditional Motion for Leave to File Amicus Brief
3. Allowed
4. Def/Third- Party Pit (Herbert A. Gray), Third-Party Def, Fourth-Party Pit (Builder Support Services), and Fourth-Party Def (Yarborough-Williams)’s Conditional PDR Under N.C.G.S. § 7A-31
4. Allowed